 

Exhibit 10.293

 

PHASE I PARTIAL ASSIGNMENT AND ASSUMPTION OF AGREEMENT OF PURCHASE AND SALE

(The Domain Phase I, Garland, TX)

 

This Phase I Partial Assignment and Assumption of Agreement of Purchase and Sale
(this “Agreement”), dated as of November 20, 2015 (the “Effective Date”), is
made by and between ArchCo Residential LLC, a Delaware limited liability company
(“ArchCo”), and BR – ArchCo Domain Phase 1, LLC, a Delaware limited liability
company (“BRAD 1”).

 

Recitals

 

 

This Agreement is made with respect to the following facts:

 

A. ArchCo is the Purchaser under that certain Agreement of Purchase and Sale
dated as of April 29, 2015 (the “Original Agreement”) with RCM Firewheel, LLC, a
Texas limited liability company (“Seller”), as Seller, with respect to
approximately 135.89 acres of land located in Garland, Texas (the “Property”),
as more particularly described on Exhibit A attached to this Agreement.

 

B. ArchCo and Seller entered into the Amendment to Agreement of Purchase and
Sale dated as of July 13, 2015 (the “First Amendment”), the Second Amendment to
Agreement of Purchase and Sale, dated as of July 29, 2015 (the “Second
Amendment”), the Third Amendment to Agreement of Purchase and Sale, dated as of
August 6, 2015 (the “Third Amendment”), the Fourth Amendment to Agreement of
Purchase and Sale, dated as of August 14, 2015 (the “Fourth Amendment”), and the
Fifth Amendment to Agreement of Purchase and Sale, dated as of October 7, 2015
(the “Fifth Amendment”), the Sixth Amendment to Agreement of Purchase and Sale,
dated as of October 12, 2015 (the “Sixth Amendment”), the Seventh Amendment to
Agreement of Purchase and Sale, dated as of November 17, 2015 (the “Seventh
Amendment”), and the Eighth Amendment to Agreement of Purchase and Sale, dated
as of November 20, 2015 (the “Eighth Amendment”). The Original Agreement, as
amended by the First Amendment, the Second Amendment, the Third Amendment, the
Fourth Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh
Amendment, and the Eighth Amendment, is referred to in this Agreement as the
“Purchase Agreement.” All capitalized terms used but not otherwise defined in
this Agreement shall have the meaning for such terms set forth in the Purchase
Agreement.

 

C. The Property is comprised of the Phase I Property, the Phase II Property and
the Phase III Property (as those terms are defined in the Purchase Agreement).
The Phase I Property includes the approximately 30.038 acres of land located in
Garland, Texas, as more particularly described on Exhibit B attached to this
Agreement.

 

D. Pursuant to the Purchase Agreement, ArchCo is permitted to assign the
Purchase Agreement to an entity in which ArchCo or Neil T. Brown holds a direct
or indirect economic interest and which is controlled, directly or indirectly,
by one or more of ArchCo, Neil T. Brown, Bluerock Real Estate, LLC or Bluerock
Residential Growth REIT, Inc. (a “Permitted Assignee”). BRAD 1 is a Permitted
Assignee.

 

E. Concurrently with this Agreement, ArchCo is entering into (i) a separate
agreement with BR – ArchCo Domain Phase 2, LLC, a Delaware limited liability
company (“BRAD 2”) pursuant to which ArchCo is assigning to BRAD 2 its rights
and obligations under the Purchase Agreement with respect to the Phase II
Property (the “Phase II Assignment”); and (ii) a separate agreement with BR –
ArchCo Domain Phase 3, LLC, a Delaware limited liability company (“BRAD 3”)
pursuant to which ArchCo is assigning to BRAD 3 its rights and obligations under
the Purchase Agreement with respect to the Phase III Property (the “Phase III
Assignment”). BRAD 2 and BRAD 3 are also Permitted Assignees.

 



 1 

 

 

F. ArchCo desires to assign its rights and obligations under the Purchase
Agreement with respect to the Phase I Property, and with respect to the Flood
Plain Improvements and FPI Final Approval to BRAD 1 and BRAD 1 desires to assume
ArchCo’s rights and obligations under the Purchase Agreement with respect to the
Phase I Property and with respect to the Flood Plain Improvements and FPI Final
Approval.

 

Agreement

 

In consideration of the premises and the mutual benefits to be derived from this
Agreement and the respective covenants and representations, warranties,
agreements, indemnities and promises set forth below, the parties, intending to
be legally bound, agree as follows.

 

1. Assignment.

 

a. ArchCo irrevocably grants, bargains, sells, assigns and otherwise transfers
and delivers to BRAD 1, and its successors and assigns, all Phase I Assumed
Rights and Obligations and all Flood Plain Improvements Rights and Obligations.

 

i. “Phase I Assumed Rights and Obligations” means those rights and obligations
of Purchaser under the Purchase Agreement only to the extent such rights and
obligations relate to the Phase I Property and are not Excluded Obligations
(defined below). The Phase I Assumed Rights and Obligations do not include any
of the Flood Plain Improvements Rights and Obligations.

 

ii. “Flood Plain Improvements Rights and Obligations” means those rights and
obligations of Purchaser under the Purchase Agreement with respect to the Flood
Plain Improvements and FPI Final Approval, as they may relate to any of the
Phase I Property, the Phase II Property and the Phase III Property.

 

iii. “Assumed Rights and Obligations” means, collectively, the Phase I Assumed
Rights and Obligations and the Flood Plain Improvements Rights and Obligations.

 

iv. “Excluded Obligations” means (i) representations and warranties made by
Purchaser under the Purchase Agreement to the extent made as of the Agreement
Date, and (ii) with the exception of the Flood Plain Improvements Rights and
Obligations, any rights and obligations of Purchaser under the Purchase
Agreement with respect to the Phase II Property and the Phase III Property.

 

b. BRAD 1 acknowledges and agrees that (i) pursuant to the Phase II Assignment,
ArchCo has assigned to BRAD 2, and BRAD 2 has assumed, all of Purchaser’s rights
and obligations under the Purchase Agreement with respect to the Phase II
Property (except with respect to the Flood Plain Improvements Rights and
Obligations), and (ii) pursuant to the Phase III Assignment, ArchCo has assigned
to BRAD 3, and BRAD 3 has assumed, all of Purchaser’s rights and obligations
under the Purchase Agreement with respect to the Phase III Property (except with
respect to the Flood Plain Improvements Rights and Obligations). With the
exception of the Flood Plain Improvements Rights and Obligations, the assignment
to BRAD 1 pursuant to this Agreement does not include any of Purchaser’s (1)
rights and obligations under the Purchase Agreement with respect to the Phase II
Property or the Phase III Property, or (2) right, title and interest, if any, in
and to the Phase II Option Payment or the Phase III Option Payment.

 

2. Acceptance by BRAD 1. BRAD 1 accepts and assumes the Assumed Rights and
Obligations.

 



 2 

 

 

3. Indemnification.

 

a. ArchCo shall indemnify, defend, protect and hold harmless BRAD 1 from and
against all claims, damages, losses, liabilities, costs (including, without
limitation, reasonable attorneys’ fees) and expenses to the extent the same
arise before the Effective Date with respect to Purchaser’s obligations under
the Assumed Rights and Obligations.

 

b. BRAD 1 shall indemnify, defend, hold harmless each of ArchCo, BRAD 2 and BRAD
3 from and against any and all claims, damages, losses, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses to the
extent the same arise on or after the Effective Date with respect to Purchaser’s
obligations under the Assumed Rights and Obligations.

 

4. Attorneys’ Fees. If either party employs attorneys to enforce any of the
provisions of this Agreement, the party against whom any final judgment is
entered agrees to pay the prevailing party all reasonable costs, charges and
expenses, including reasonable attorneys’ fees, expended or incurred by the
prevailing party in connection with the enforcement action.

 

5. Counterparts. This Agreement and the attached Consent of Seller may be
executed in counterparts; each such counterpart shall be deemed an original; and
all counterparts so executed shall constitute one instrument and shall be
binding on all of the parties to this Agreement notwithstanding that all of the
parties are not signatory to the same counterpart.

  

REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGE(S) FOLLOWS.

 



 3 

 

 

ArchCo and BRAD 1 have executed this Agreement as of the Effective Date.

 

ARCHCO:

 

ArchCo Residential LLC,

a Delaware limited liability company

  

By: /s/ Neil T. Brown   Name: Neil T. Brown   Title: Manager  

  

 
 

 

BRAD 1:

 

BR – ArchCo Domain Phase 1, LLC,

a Delaware limited liability company

 

By: /s/ Michael Konig   Name: Michael Konig   Title: Authorized Signatory  

  

 
 

 

Consent of Seller

 

RCM Firewheel, LLC, a Texas limited liability company (“Seller”), by signing
below, represents, warrants and agrees as follows:

 

1.Capitalized terms in this Consent that are not defined in this Consent have
the meanings given those terms in the Agreement.

 

2.Seller confirms and agrees that the foregoing Phase I Partial Assignment and
Assumption of Agreement of Purchase and Sale between ArchCo and BRAD 1 (the
“Agreement”) is allowed as a permitted assignment pursuant to the Purchase
Agreement. Seller consents to the assignment of Purchase Agreement to the extent
provided in the terms and provisions of the Agreement.

 



RCM Firewheel, LLC, a Texas limited liability company           By:   RCM
Riverwalk GenPar, LLC, a Texas     limited liability company, its Manager      
      By:  /s/ Timothy S. Coltart     Timothy S. Coltart, Vice President  

  

 
 

 

Exhibit A

Legal Description of the Property

 

Being a portion of that tract of land situated in Dallas County, Texas, out of
the DANIEL CRIST SURVEY, ABSTRACT 226, and being part of that called 95 acres
(First Tract), 19.8 acres (Second Tract), and 68.73 acres (Fourth Tract)
described in a deed to Elizabeth H. Wilkins as recorded in Volume 93115, Page
592 of the Deed Records of Dallas County, Texas, and being a portion of that
tract of land described in a deed to W.T. Limerick as recorded in Volume 2121,
Page 126 of the Deed Records of Dallas County, Texas, and being further
described as follows:

 

BEGINNING at a 1 inch iron rod found at the intersection of the Southwest line
of Bunker Hill Road with the Northwest line of Old Miles Road;

 

THENCE with the Westerly line of said Old Miles Road as follows:

 

SOUTH 46°11’57” WEST, a distance of 276.09 feet to a 5/8 inch steel rod found
with plastic cap stamped “Boundary Solutions”;

 

SOUTH 42°12’35” WEST, a distance of 385.91 feet to a 5/8 inch steel rod found
with plastic cap stamped “Boundary Solutions” at the beginning of a curve to the
left having a central angle of 18°57’47”, a radius of 530.00 feet and a chord
bearing and distance of SOUTH 34°50’33” WEST, 174.61 feet;

 

Southwesterly with said curve to the left an arc distance of 175.41feet to a
TX-DOT right-of-way mark with aluminum cap found for a corner of this tract;

 

THENCE SOUTH 79°44’25” WEST, leaving the Westerly line of the above mentioned
Old Miles Road, a distance of 445.23 feet to a 1/2” iron rod with plastic cap
stamped “DAA” set for a corner of this tract in the new North Line of President
George W. Bush Turnpike;

 

CONTINUING with said North Line of President George W. Bush Turnpike the follow
courses and distances:

 

NORTH 10°15’36” WEST, a distance of 15.00 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract, in said North Line;

 

SOUTH 79°44’14” WEST, a distance of 590.00 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said North Line;

 

SOUTH 10°15’47” EAST, a distance of 15.00 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said North Line;

 

SOUTH 79°43’52” WEST, a distance of 213.62 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said North Line and being in
the Easterly line of that tract of land conveyed to Carol Swanzy and Charlotte
Householter, according to the document filed of record in Volume 2004190, Page
14250 of the Deed Records of Dallas County, Texas;

 

THENCE NORTH 43°18’50” EAST, with said Easterly line, a distance of 279.94 feet
to a 5/8 inch steel rod with plastic cap stamped “Boundary Solutions” found at
the Northeast corner of said Swanzy and Householter tract for a corner of this
tract;

 

THENCE NORTH 32°11’10” WEST, a distance of 148.78 feet to a point in a branch at
the Northwest corner of said Swanzy and Householter tract for a corner of this
tract;

 

THENCE SOUTH 43°18’11” WEST, with the Westerly line of said Swanzy and
Householter tract, a distance of 486.11feet to a 1/2” iron rod with plastic cap
stamped “DAA” set for a corner of this tract in the North Line of the above
mentioned President George W. Bush Turnpike;

 

 A-1 

 

 

THENCE SOUTH 80°03’57” WEST, leaving said Westerly line, a distance of 136.53
feet to a 1/2” iron rod with plastic cap stamped “DAA” set for a corner of this
tract in the new North Line of President George W. Bush Turnpike;

 

CONTINUING with said North Line of President George W. Bush Turnpike the follow
courses and distances:

 

NORTH 10°29’58” EAST, a distance of 24.96 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said North Line;

 

SOUTH 80°02’03” WEST, a distance of 375.48 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said North Line and being in
the Easterly line of that tract of land conveyed to the City of Garland
according to the document filed of record in Volume 93012, Page 4894, Deed
Records of Dallas County, Texas;

 

NORTH 39°48’17” WEST, passing at a distance of 3.91 feet, the Northerly corner
of said City of Garland tract, same being the most Easterly corner of that tract
of land conveyed to L&S Liquidating Trust, according to the document filed of
record in Volume 95136, Page 5446, Deed Records of Dallas County, Texas, and
continuing for a total distance of 9.88 feet to a 1/2” iron rod with plastic cap
stamped “DAA” set for a corner of this tract and said L&S Liquidating tract;

 

THENCE with the Northern Lines of said L&S Liquidating tract the following
courses and distance;

 

NORTH 78°48’17” WEST, a distance of 65.00 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in said Northern Line;

 

SOUTH 57°56’43” WEST, a distance of 86.14 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract in the North Line of the above
mentioned President George W. Bush Turnpike, also being the most Westerly corner
of said L&S Liquidating tract;

 

THENCE SOUTH 80°10’46” WEST, with said North Line, a distance of 164.57 feet to
a point in the center of old Rowlett Creek for a corner of this tract;

 

THENCE with the meanderings of said creek the following courses and distances;

 

NORTH 25°15’38” WEST, a distance of 180.96 feet to a point for a corner;

 

NORTH 87°31’07” WEST, a distance of 174.06 feet to a point for a corner;

 

NORTH 38°44’03” WEST, a distance of 185.05 feet to a point for a corner;

 

NORTH 22°26’46” WEST, a distance of 346.39 feet to a point for a corner;

 

SOUTH 83°14’16” WEST, a distance of 124.63 feet to a point for a corner;

 

SOUTH 89°20’08” WEST, a distance of 248.25 feet to a point for a corner;

 

NORTH 84°12’20” WEST, a distance of 202.88 feet to a point for a corner;

 

NORTH 40°33’27” WEST, a distance of 134.35 feet to a point for a corner in the
East Line of that tract of land conveyed to JAMES DANIEL LAMBERT, SR. and
SHIRLEY JOY LAMBERT, according to the document filed of record in VOLUME 92240,
PAGE 3818 and VOLUME 92240, PAGE 3821, Deed Records of Dallas County Texas, from
said point a 5/8” iron rod found for reference bears NORTH 44°02’59” EAST, a
distance of 91.49 feet;

 

THENCE NORTH 44°02’59” EAST, passing through said 5/8” iron rod found for
reference, a distance of 959.87 feet to a 1/2” iron rod found at the most
Easterly corner of said Lambert tract, same being the Southeasterly corner of
that tract of land conveyed to NORBERTO GUILLEN according to the document filed
of record in VOLUME 2002058, PAGE 7057, Deed Records of Dallas County, Texas;

 

 A-2 

 

 

THENCE NORTH 43°58’32” EAST, with the Easterly line of said Guillen tract, a
distance of 1944.48feet to a 1/2” iron rod with plastic cap stamped “DAA” set in
the South Line of the above mentioned Bunker Hill Road for the Northwest corner
of this tract;

 

THENCE with the South Line of said road the following courses and distances:

 

SOUTH 45°45’07” EAST, a distance of 1482.02 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract at the beginning of a curve to
the left having a radius of 845.00 feet, a central angle of 10°50’07” and a
chord bearing and distance of SOUTH 51°10’10” EAST, 159.56 feet;

 

With said curve to the left an arc distance of 159.80 feet to a1/2” iron rod
with plastic cap stamped “DAA” set for a corner of this tract;

 

SOUTH 56°35’13” EAST, a distance of 52.21 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract at the beginning of a curve to
the right having a radius of 755.00 feet, a central angle of 10°31’18” and a
chord bearing and distance of SOUTH 51°19’34” EAST, 138.45 feet;

 

With said curve to the right an arc distance of 138.64 feet to a1/2” iron rod
with plastic cap stamped “DAA” set for a corner of this tract;

 

SOUTH 46°03’56” EAST, a distance of 333.56 feet to a 1/2” iron rod with plastic
cap stamped “DAA” set for a corner of this tract at the beginning of a curve to
the left having a radius of 845.00 feet, a central angle of 01°55’43” and a
chord bearing and distance of SOUTH 47°01’46” EAST, 28.44 feet;

 

With said curve to the left an arc distance of 28.44 feet to a1/2” iron rod with
plastic cap stamped “DAA” set for a corner of this tract;

 

SOUTH 45°57’50” EAST, a distance of 496.60 feet to the POINT OF BEGINNING and
containing 135.89 acres of land, more or less.

 

 A-3 

 

 

Exhibit B

Legal Description of the Phase I Property

 

BEING a tract of land situated in the DANIEL CRIST SURVEY, ABSTRACT NO. 226,
City of Garland, Dallas County, Texas and being part of that tract of land
conveyed to RCM Firewheel, LLC, according to the document filed of record in
Document Number 201200376857, Deed Records, Dallas County, Texas and being more
particularly described as follows:

 

BEGINNING at a point for corner from which a 1 inch iron pipe found bears South
49° 15' 32" West, 0.22 feet, for the intersection of the southwest line of
Bunker Hill Road, a variable width right-of-way, with the northwest line of Old
Miles Road, a variable width right-of-way;

 

THENCE Continuing with said northwest line, the following three (3) courses and
distances:

 

South 46° 11' 57" West, a distance of 276.09 feet to a point for corner from
which a 5/8 inch iron rod with a red plastic cap bears South 89° 33' 56" West,
0.24 feet;

 

South 42° 12' 35" West, a distance of 385.91 feet to a point for corner from
which a 5/8 inch iron rod with a red plastic cap found bears North 51° 55' 29"
West, 0.39 feet, said being at the beginning of a curve to the left having a
central angle of 18° 57' 47", a radius of 530.00 feet and a chord bearing and
distance of South 34° 50' 33" West, 174.61;

 

With said curve to the left, an arc distance of 175.41 feet to a 1/2 inch iron
rod with a red plastic cap found for the intersection of said northwest line
with the north line of President George Bush Turnpike, a variable width
right-of-way;

 

THENCE Leaving said northwest line, and with said north line, the following
courses and distances:

 

South 79° 44' 25" West, a distance of 445.23 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” set for corner;

 

North 10° 15' 36" West, a distance of 15.00 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” set for corner;

 

South 79° 44' 14" West, a distance of 590.00 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” found for corner;

 

South 10° 15' 47" East, a distance of 15.00 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” found for corner;

 

South 79° 43' 52" West, a distance of 213.62 feet to a 1/2 inch iron rod with a
yellow plastic cap stamped “DAA” set in the southeast line of a tract of land
conveyed to Carol Swanzy, according to the document filed of record in Document
Number 200419014254, Deed Records, Dallas County, Texas;

 

THENCE North 43° 18' 50" East, leaving the above mentioned north line and with
the common line of the above mentioned RCM Firewheel, LLC tract and said Swanzy
tract, a distance of 279.94 feet to a point for corner from which a 5/8 inch
iron rod found bears North 71° 57' 58" West, 0.21 feet;

 

THENCE North 32° 11' 10" West, with said common line, a distance of 148.78 feet
to a point for corner in creek;

 

 B-1 

 

 

THENCE South 43° 18' 11" West, continuing with said common line, a distance of
486.11 feet to a point for corner in the north line of the above mentioned
President George Bush Turnpike, from which a 1/2 inch iron rod with a yellow
plastic cap stamped “DAA” found bears North 10° 38' 57" East, 0.20 feet;

 

THENCE South 80° 03' 57" West, with said north line, a distance of 65.85 feet to
a 1/2 inch iron rod with a yellow plastic cap stamped “DAA” set for corner;

 

THENCE North 42° 12' 48" East, leaving said north line, over and across the
above mentioned RCM Firewheel, LLC tract, a distance of 2,066.88 feet to a “X”
set in the southwest line of the above mentioned Bunker Hill Road, said being at
the beginning of a non-tangent curve to the right having a central angle of 06°
35' 39", a radius of 755.00 feet and a chord bearing and distance of South 49°
21' 45" East, 86.85 feet;

 

THENCE With said southwest line, the following courses and distances:

 

With said curve to the right, an arc distance of 86.89 feet to a 1/2 inch iron
rod with a yellow plastic cap stamped “DAA” found for corner;

 

South 46° 03' 56" East, a distance of 333.56 feet to the beginning of a curve to
the left having a central angle of 01° 55' 43", a radius of 845.00 feet and a
chord bearing and distance of South 47° 01' 46" East, a distance of 28.44 feet;

 

With said curve to the left, an arc distance of 28.44 feet to a 1/2 inch iron
rod with a yellow plastic cap stamped “DAA” found for corner;

 

South 45° 57' 50" East, a distance of 496.60 feet to the POINT OF BEGINNING and
containing 30.038 acres of land, more or less.

 



 B-2 

 